Maslon Edelman Borman & Brand, LLP P 612.672.8200 F 612.672.8397 3300 Wells Fargo Center 90 South Seventh Street Minneapolis, MN 55402-4140 www.maslon.com February 14, 2012 Alan Gilbert Direct Phone: 612-672-8381 Direct Fax: 612-642-8381 Alan.Gilbert@maslon.com SUBMITTED VIA EDGAR Tia Jenkins Senior Assistant Chief Accountant Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: El Capitan Precious Metals, Inc. (the “Company”) Form 10-K for Fiscal Year Ended September 30, 2011 Filed December 29, 2011 File Number 333-56262 Dear Ms. Jenkins: Reference is made to your comment letter addressed to the Company and dated January 30, 2012 (the “Comment Letter”), with respect to the above referenced document filed by the Company with the Securities and Exchange Commission.This letter confirms the Company’s receipt of the Comment Letter and the Company’s intention to respond to the comments set forth therein no later than February 24, 2012. If you have any questions or comments regarding the foregoing, do not hesitate to contact the undersigned by telephone at (612) 672-8381, or by facsimile at (612) 642-8381. Regards, /s/ Alan M. Gilbert Alan M. Gilbert, Esq. cc: (via email): Charles C. Mottley Stephen J. Antol John F. Stapleton
